Citation Nr: 1433401	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-00 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service with the Philippine Guerrillas from August 1944 to July 1945 and with the Philippine Guerilla Combination Service from July 1945 to February 1946.  He died in December 2003.  The appellant is claiming as the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In a December 2011 decision, the Board denied the appellant's application to reopen the previously denied claim of service connection for the cause of the Veteran's death. 

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated December 30, 2013, the Court found no error with the Board's determination that there was no new and material evidence to reopen the claim for service connection for the cause of the Veteran's death.  Instead, the Court stated that the Board should have addressed the appellant's entitlement to section 1318 DIC benefits. 

While the appellant's application to reopen was pending before the Board, in April 2011, the RO issued a rating decision that denied DIC under section 1318. It was noted that this issue had not previously been adjudicated.  The appellant separately perfected an appeal of this issue.  

In February 2014, the appellant testified at a hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

FINDINGS OF FACT

1. The Veteran died in December 2003. 

2. At the time of the Veteran's death, service connection was in effect for blindness of the left eye with residuals of a powder burn of the right eye with ptosis.  A 30 percent disability rating was in effect.

3. The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has considered the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002). As will be discussed, however, this case is one in which the law is dispositive of the issue. See Sabonis v. Brown, 6 Vet. App. 426 (1994). Under such circumstances, VCAA is not applicable. See Manning v. Principi, 16 Vet.App. 534, 542-3 (2002) (holding that VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).

Regardless, the Board notes that general due process considerations have been met. See 38 C.F.R. § 3.103 (2013). The appellant has been provided with pertinent law and regulations in the March 2013 statement of the case. 

During the February 2014 hearing, the undersigned Veterans Law Judge clarified the issue on appeal, explained the concept of 38 U.S.C. § 1318, identified an evidentiary deficit, and suggested the submission of additional evidence to support the appellant's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103. 

In addition, the Board has reviewed the record on appeal and finds that there remains no pertinent, outstanding evidence regarding the issue on appeal. 

For these reasons, given the undisputed facts in this case, the Board finds that no further notification or development action is necessary in this case.

Law and Regulations

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a). The total rating may be schedular or may be a total disability rating based on unemployability (TDIU). 38 C.F.R. § 3.22(c).

The term "entitled to receive" means that, at the time of death, the Veteran had filed a claim for disability compensation during his lifetime, and the Veteran had service-connected disability rated totally disabling by VA for the requisite time period, but was not receiving compensation due to six possible circumstances: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b)(3).

In addition, the term "entitled to receive" can mean that the Veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section. 38 C.F.R. § 3.22(b)(1) and (2).

The state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death. See Rodriguez v. Peake, 511 F.3d 1147 (2008).

RO decisions for which a timely notice of disagreement is not filed become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended. 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2013).

In Fugo v. Brown, 6 Vet.App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.

The Court further indicated that in order to raise a valid motion of CUE, a veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:

(1) '[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,'

(2) the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and 

(3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet.App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc)].

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.

Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid motion of CUE.  See Fugo, supra.

Court Decision

In its December 2013 Memorandum Decision, the Court noted that the appellant had raised the issue of entitlement to DIC under section 1318 in her claim, her substantive appeal to the Board and in her brief to the Court, however, the Board's December 2011 decision did not consider her claim on this basis.  

Analysis

The Veteran died in December 2003. Prior to his death, the Veteran had been in receipt of a 30 percent rating.  In other words, the Veteran was not continuously rated as totally disabling (100 percent) for the 10 years immediately preceding his death in December 2003.  He also did not have total disability (100 percent) for at least five years from the date of his separation from service. Furthermore, there is no indication or allegation that he was a former POW.  Thus, the Board finds that the Veteran was not in actual receipt of total 100 percent disability compensation due to service-connected disabilities prior to his death in December 2003 for any of the required periods of time. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a). Therefore, the Board finds that entitlement to 38 U.S.C.A. § 1318 benefits are not met on this basis.

In the Memorandum Decision, the Court noted that "section 1318 benefits are available to a claimant who can establish that the veteran would have received benefits for that period but for CUE in a final VA decision."  See the memorandum decision, page 6. As a result, the Board has reviewed the appellant's statements to determine whether she has submitted a valid CUE motion.

The Board has reviewed the appellant's statements wherein she mentions 38 U.S.C.A. § 1318 but has been unable to identify an allegation of CUE.  

Upon review, the appellant argues that she is entitled to DIC compensation under section 1318 because the Veteran was entitled to a total disability rating based on individual unemployability. See e.g., the February 2009 substantive appeal.

The appellant has not identified a rating decision that contains CUE.  As such, she has not clearly articulated any errors in a prior decision, the legal or factual basis of such decision, or why a result would have been manifestly different but for the alleged errors. 

Instead, the appellant appears to be raising a claim based on the Veteran's "hypothetical entitlement" to TDIU. 

Although the Board is sympathetic to the appellant's assertions, any potential claim based on hypothetical entitlement is now barred as matter of law, no matter when the DIC claim for benefits was filed.  Rodriguez, 511 F.3d at 1156.  

Further, as noted in the Court's December 2013 memorandum decision, "hypothetical entitlement is not available as a basis on which to grant section 1318 benefits based on the date of the appellant's claim." See the memorandum decision, page 5. 

Accordingly, in as much as the appellant has asserted a claim based on hypothetical entitlement, the Board concludes any theory of hypothetical entitlement is barred in the present case pursuant to the applicable regulation, 38 C.F.R. § 3.22, as well the Federal Circuit's holdings in Rodriguez.

It follows that, because any proffered theory of hypothetical entitlement for § 1318 benefits is barred as a matter of law, the appellant can only establish entitlement to § 1318 benefits if she shows that the Veteran was entitled to receive total disability compensation by way of one of the eight possible exceptions listed under 38 C.F.R. § 3.22(b)(1)-(3).

However, there is no allegation by the appellant or any evidence of record showing that she has met the criteria for any one of the eight exceptions listed under 38 C.F.R. § 3.22(b). In this regard, there has been no allegation or evidence of CUE in any prior RO or Board decision, nor has the appellant identified any other basis for granting the § 1318 claim. 38 C.F.R. § 3.22(b)(1). 

In addition, the appellant has not submitted additional service department records that would provide a basis for reopening a previous claim and awarding a total service-connected disability retroactively. 38 C.F.R. § 3.22(b)(2).

Moreover, the appellant also does not meet any of the remaining six exceptions listed under 38 C.F.R. § 3.22(b)(3)(i)-(vi). Specifically, there is no simply no indication that VA was paying the compensation to the Veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; the Veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309. See 38 C.F.R. § 3.22(b)(3).

In short, there is no legal basis for granting the appellant's claim pursuant to 38 U.S.C.A. § 1318. Her claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 would essentially be a claim for hypothetical entitlement, which is barred as a matter of law. 

Accordingly, the appellant's claim under the provisions of 38 U.S.C.A. § 1318 must be denied for lack of legal merit. See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


